Citation Nr: 9918451	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1994 to July 
1994 and from September 1997 to August 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in February 1998 
when it was remanded to obtain additional service medical 
records.  The requested development has been completed.  
Additionally, service medical records from the appellant's 
second period of service were obtained.

The appellant's claim of entitlement to service connection 
for a right knee disability will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  There is competent lay evidence that the appellant 
experienced pain in his ankles before and during service.

2.  The appellant stated repeatedly during the course of 
seeking medical treatment that he had injured his ankles two 
years prior to service.

3.  The appellant's bilateral ankle disability existed prior 
to entry into service and was not the result of disease or 
injury during service.

4.  There is no competent medical evidence that the 
appellant's bilateral ankle disability increased in severity 
due to service.


CONCLUSIONS OF LAW

1.  The presumption of soundness regarding the existence of a 
bilateral ankle disability prior to the appellant's entry 
into service has been rebutted with clear and unmistakable 
evidence.  38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).

2.  The claim of service connection for aggravation of a 
bilateral ankle disability is not well grounded; there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 1992 enlistment examination determined that the 
appellant's feet were abnormal.  Further comment by the 
examiner notes a mild condition but is otherwise illegible.

Service medical records show that the appellant was treated 
for ankle pain in January 1994.  According to the records, 
the appellant reported that he had had ankle pain for two 
years and he did not want to remain in the Army.  The 
appellant's ankles were stable and were without redness or 
bruising.  The appellant was diagnosed with ankle pain due to 
overuse.

On February 3, 1994, the appellant was again treated for 
ankle pain.  He reported that his ankles had been bothering 
him for about a week.  He denied any recent trauma to his 
ankles, but he recalled that two years earlier he had slipped 
on the steps of his house and injured both of his ankles.  He 
stated that his doctor told him he had weak ankles.  An 
examination of his ankles was negative for any swelling, 
effusion, or anterior drawer.  The appellant was diagnosed 
with ankle pain secondary to weakness.

On February 10, 1994, the appellant was examined for left 
ankle pain.  He stated that his right ankle was not bothering 
him.  Swelling of the left ankle was noted; no effusion was 
present.  The appellant was diagnosed with a weak ankle.

On February 17, 1994, the appellant's left ankle and right 
knee were examined for complaints of pain.  The appellant had 
swelling but no effusion in his ankle.  He had full range of 
motion with pain.  He knee had full range of motion and no 
swelling or bruising.  He was diagnosed with overuse syndrome 
of his right knee and weak ankles.  Although the examination 
determined the ankles to be normal, the appellant was 
referred to a physical therapist.  The physical therapist 
determined that the appellant's complaints were consistent 
with his history of "weak ankles."

The appellant was treated for right knee pain again on March 
9, 1994.  He stated that he had experienced pain for two 
days, but that he had not sustained any trauma to his knee in 
the past 72 hours.

On March 10, 1994, the appellant was treated by a physical 
therapist for bilateral ankle sprains which were resolving.  
The therapist noted that the date of incident of the 
appellant's injury was six weeks previously.  He then noted 
that the appellant slipped on ice.  He noted a history of two 
years.  The appellant had no complaints.

On March 16, 1994, the appellant reported that his left ankle 
had been swollen for one day.  A physical therapist felt that 
the appellant's cartilage was worn in his right knee and 
ankles.  The appellant stated that these conditions existed 
in high school, prior to service.

The appellant was examined again on March 31, 1994, for ankle 
and knee pain.  The appellant had full range of motion and 
strength and no swelling or redness.

In April 1994, the appellant was evaluated for an EPTS board 
because of concern that his bilateral knee and ankle pain 
would not improve in the military environment.  The physician 
noted that the appellant had a history of patellofemoral pain 
syndrome and ankle pain.  He observed that the appellant had 
never passed a physical fitness test even in Basic Training.  
The appellant's knees were without crepitus, effusion, or 
laxation.  The appellant's ankles were without laxity, 
drawing, or tilting.

An April 1994 radiologic report discloses that the 
appellant's right ankle was within normal limits.  The 
appellant had complained of ankle pain for one year.  The 
appellant had talar pain.

On May 19, 1994, the appellant was evaluated for bilateral 
ankle pain.  He reported that the problem existed prior to 
active duty.  The appellant's bilateral range of motion was 
limited on dorsiflexion.  He was diagnosed with bilateral 
ankle pain, which interfered with the active duty lifestyle 
and existed prior to service.  An X-ray examination of the 
appellant's left ankle revealed a triangular shaped ossific 
density inferior to the lateral malleolus.  The examiner's 
impression was that the appellant had an avulsion fracture or 
an accessory ossicle lateral malleolus.

At a May 23, 1994 Entrance Physical Standards Board (EPSBD) 
Proceeding, the appellant complained of bilateral ankle pain.  
The appellant admitted to bilateral ankle pain prior his 
coming on active duty.  He stated that this pain prevented 
him from playing football or running track and field during 
high school.

The examiners noted that the appellant had decreased, by five 
degrees, range of motion on dorsiflexion bilaterally of his 
ankles.  Palpation of the medial and lateral malleolus was 
positive for tenderness.  An X-ray examination was negative.  
The diagnoses were bilateral ankle pain and decreased range 
of motion bilateral ankles 5 degree dorsiflexion.

The EPSBD found that the appellant was medically unfit for 
appointment or enlistment and that, in the opinion of the 
evaluating physicians, the appellant's conditions existed 
prior to service.

The appellant acknowledged that he agreed with the medical 
findings of the EPSBD.

At the appellant's June 1994 separation examination, the 
examiner noted positive patellar grind and decreased 
bilaterally range of motion of the ankles.  The examiner 
noted that, prior to service, the appellant had had patellar 
femoral syndrome [PFS] of the knee and ankle trauma.  The 
examiner added that the conditions had been unresponsive to 
treatment and that the appellant was unfit for military duty.

In August 1994, the appellant filed his claim and stated that 
his knees and ankles still caused him a great deal of pain 
and often ground and snapped.

At an October 1994 VA examination, the appellant reported the 
onset of bilateral ankle pain during basic training in 
January 1994.  He recalled no specific injury to his ankle, 
only pain and swelling when he had been running.  He stated 
that his ankles would give way or pop occasionally and that 
he had pain even during light activities.

He reported that his right anterior knee pain also had 
occurred in service due to running.  He stated that he 
currently had pain after running and prolonged sitting.

He had no effusion on his knee.  He had normal patellar 
mobility, stability, and tracking.  He had mild tenderness at 
the medial facet and the interior pole of his patella.  He 
had no pain with patellar grinding.  His knee was 
ligamentously stable.  He had no joint line tenderness.  An 
X-ray examination of his knee was normal.  He was diagnosed 
with patellofemoral pain.

His ankles had no effusion or swelling.  He had dorsiflexion 
to neutral and plantar flexion to sixty degrees.  He had 
diffuse tenderness to palpation over his lateral malleolus as 
well as anterior joint line and medial malleolus.  He had no 
laxity, anterior drawer, or abnormal inversion.  An X-ray 
examination of his right ankle revealed normal articular 
cartilage with an intact mortis.  There was some narrowing at 
the anterior joint line with possible osteophyte formation at 
the neck of the talus.  An X-ray examination of the left 
ankle revealed an old, possible evulsion fracture versus OS 
Fibulare of the distal fibula.  An osteophyte formation was 
observed on the neck of the talus on the left side.  He was 
diagnosed with chronic ankle pain, possibly secondary to 
anterior impingement of the anterior tibia on the neck of the 
talus; however, symptoms were not well localized to the 
anterior joint line.

In a February 1996 statement by the appellant's spouse, she 
stated that the appellant's activities had not been limited 
by knee and ankle pain prior to service.  She stated that she 
and the appellant went roller skating frequently.  She 
recalled that after basic training, the appellant's ankles 
and his right knee were swollen and bruised.  She also 
recalled that his ankle and right knee "snapped and ground 
incessantly."  She stated that his ankles and knees still 
grind.  She stated that the appellant complains only of 
severe pain.

In his February 1996 appeal, the appellant stated that the 
slip and fall reported in his service medical records should 
have been noted to have occurred "two days" not "two 
years" prior to treatment on January 27, 1994.  He claimed 
that he had slipped on icy steps in Fort Knox, Kentucky.

Service medical records from the appellant's second period of 
service include the report of his May 1997 enlistment 
examination.  The appellant indicated that he did not suffer 
from swollen or painful joints; bone, joint, or other 
deformity; lameness; a "trick" or locked knee; or foot 
trouble.  The examination of the appellant's lower 
extremities was "normal."

At the appellant's July 1998 separation examination, the 
appellant indicated that he did not suffer from swollen or 
painful joints; bone, joint, or other deformity; lameness; or 
a "trick" or locked knee.  The appellant indicated a 
history of foot trouble because of dry foot skin.  His lower 
extremities were evaluated as "normal."

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131(West 1991); 38 
C.F.R. § 3.303(a) (1998).

A veteran, who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered military service except 
for conditions noted on his entrance examination.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).  
The appellant's November 1992 enlistment examination showed 
no subjective complaints or objective findings regarding a 
bilateral ankle condition.  However, the presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

A determination that a disorder existed prior to entry into 
service will be based on thorough analysis of the evidence of 
record, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1998).  History 
given by the veteran, which conforms to accepted medical 
principles, in conjunction with basic clinical data, is 
probative evidence of the incurrence, symptoms, and course of 
the disorder.  38 C.F.R. § 3.304(b)(2) (1998).

During service, the appellant related a history of trauma to 
the his ankles two years prior to his service and subsequent 
ankle pain.  In general, the appellant's statements alone are 
an inadequate basis upon which to conclude that he had a 
preexisting condition, since he is not competent to report 
medical conclusions.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  However, the appellant's bilateral ankle 
disability is the type of condition that lends itself to 
observation by a lay witness.  Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  Therefore, medical evidence is not needed 
to establish that the veteran's flat feet preexisted his 
entry into service.  Further, based upon the history provided 
by the appellant, the physicians on the EPSBD determined that 
the appellant's bilateral ankle disability preexisted 
service.

The appellant contends that the medical history contained in 
the service medical records is erroneous and that he had 
informed his examiners that the injury had occurred two days 
previously.  The appellant's recollection is obviously 
erroneous.  Not only does the medical history provide that 
the appellant's ankle injury occurred two years prior to 
service, but it was also noted specifically in the medical 
records that there was no history of recent trauma.  Further, 
the appellant's explanation fails to account for other 
statements by him contained in the service medical records 
that his ankle pain limited his activities during high 
school.  The appellant's explanation for the medical history 
contained in the service medical records is, therefore, 
accorded no weight.

The statement by the appellant's spouse that his ankle 
disability was incurred in service is insufficient to meet 
the overwhelming evidence of medical history provided in the 
appellant's service medical records.  The statement by the 
appellant's spouse was made over one year after the appellant 
separated from service.  Further, the appellant's spouse 
stated that the appellant complains only of severe pain.  She 
thus raises the possibility that the appellant would not have 
complained to her of his pain.  Obviously, she is less 
competent than the appellant to ascertain whether he was 
suffering from ankle pain prior to service.

In contrast, the statements by the appellant, which are 
contained in the medical history of his service medical 
records, were made during the course of seeking medical 
treatment and are, therefore, highly persuasive and very 
probative evidence that the disability existed prior to 
service.  Further, based upon the history provided by the 
appellant and an examination of the appellant, medical 
professionals determined that the appellant's bilateral ankle 
disability preexisted service.  The service medical records, 
including the appellant's description of pre-service 
symptoms, establish clearly and unmistakably that the 
bilateral ankle disability existed prior to entry into 
service.  The evidence to the contrary is of little or no 
weight.  The presumption of soundness is rebutted.  
Therefore, the issue is whether his preexisting bilateral 
ankle disability was aggravated by service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is needed to rebut the presumption of 
aggravation where there was an increase in disability during 
service.  38 C.F.R. § 3.306(b) (1998).  There is no 
aggravation of a preexisting disease or injury if the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that intermittent 
or temporary flare-ups during service of a preexisting injury 
or disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although there is evidence that the appellant was treated for 
manifestations of his bilateral ankle disability during 
service, there is no competent evidence of an increase in the 
basic level of the preexisting disorder during service.

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection well grounded for aggravation of 
a bilateral ankle disability.  Caluza, 7 Vet. App. 498.  The 
contentions of the appellant and his spouse have been 
carefully considered; however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to an increase in the severity of his bilateral ankle 
disability during service.  See Espiritu, 2 Vet. App. 492.  
The appellant and his spouse believe that his bilateral ankle 
disability was aggravated by service; however, they lack the 
medical expertise to enter an opinion regarding aggravation 
of his bilateral ankle disability during service.  See id. at 
494-95.  Their assertions alone are not probative because lay 
persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu, 2 Vet. App. 492.  On the basis of the above 
findings, the Board can identify no basis in the record that 
would make the appellant's claim plausible or possible.  
38 U.S.C.A. § 5107(a) (West 1991); see Grottveit, 5 Vet. App. 
at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 
81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the August 1998 supplemental 
statement of the case.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).

Clear and unmistakable evidence has rebutted the presumption 
of soundness, the appellant's bilateral ankle disability 
preexisted service, and the appellant has failed to submit a 
well-grounded claim for entitlement to service connection for 
aggravation of a preexisting bilateral ankle disability.


ORDER

Service connection for a bilateral ankle disability is 
denied.


REMAND

Although the appellant was diagnosed during service with 
overuse syndrome of the right knee and at an October 1994 VA 
examination with patellofemoral pain, the service medical 
records from the appellant's second period of service 
indicate that the appellant does not suffer from a right knee 
disability.

Accordingly, this case is REMANDED for the following 
additional development.

1.  The RO should also ask the appellant 
to identify the names and complete 
addresses of any medical providers who 
have treated him for his right knee 
disability since July 1994.  After 
securing any necessary release, the RO 
should obtain records of any treatment 
identified by the appellant.  

2.  The RO should then schedule the 
appellant for a VA examination for the 
purpose of ascertaining the nature of any 
current knee disability.  It is very 
important that the examiner be afforded 
an opportunity to review the appellant's 
claims file prior to the examination; and 
the examination should include all 
necessary tests and studies.

If a current knee disability is found, 
the examiner is requested to comment on 
the relationship, if any, that exists 
between any current disability of the 
right knee and complaints during service.  
The examiner should provide a complete 
rationale for his or her opinions.   

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought, for which 
an appeal has been perfected, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested case development.

The appellant and his representative are free to furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

